Citation Nr: 0726292	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-35 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.  

This appeal arises from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim for additional development in May 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for PTSD.  Service 
connection for PTSD requires medical diagnosis of PTSD, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2006).  When as in this case the 
veteran was not engaged in combat, verification of his 
claimed stressors is required.  Dizoglio v. Brown, 9 Vet. 
App. 163 (1996).  Here, the veteran has been diagnosed as 
having PTSD due to his reported in-service stressor.  As 
such, this issue turns on whether there is any evidence to 
corroborate the occurrence of the claimed in-service 
stressor.

The veteran in his February 2002 response to the RO's request 
for a description of his in-service stressors listed being 
attacked by two soldiers during AIT and while in Germany 
being attacked by someone named Evans.  The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") in Patton v. West, 12 Vet. App. 272 (1999) held that 
VA manual procedures for developing evidence related to PTSD 
claims based on personal assault must be followed and 
remanded the claim for additional notice and development.  
The Court noted that in cases where available records do not 
provide objective or supportive evidence of the alleged in-
service stressor it may be required that VA develop 
alternative sources of information.  Consistent with the 
holding in Patton, VA must notify the veteran of the possible 
alternative sources for verifying his claimed in-service 
stressors due to personal assault.  

In reviewing the claims folder the Board noted that in April 
2002 the RO sent the veteran a VA Form 21-95-1, Statement in 
Support of Claim for Service Connection for Post-Traumatic 
Stress Disorder (PTSD).  Subsequently, the RO received his VA 
Form 21-95-1 outlining his claimed stressors as including 
being assaulted in service.  The Veterans Benefits 
Administration Adjudication Procedure Manual (M21-1), now 
designated M21-1MR, Part IV, Subpart ii, Chapter 1, Section 
D.17, provides that a VA Form 21-087a, Statement in Support 
of Claim for Service Connection for Post-Traumatic Stress 
Disorder (PTSD) Secondary to Personal Trauma be forwarded to 
veteran's alleging in-service stressors related to personal 
assault.  The claim must be remanded to comply with VA 
development procedures as set out in the manual as required 
by Patton.  

In the May 2005 remand the Board ordered that the veteran be 
asked to provide additional details as his claimed in-service 
stressors.  The veteran did not respond or provide any 
additional details.  The veteran should be aware the official 
sources who research veteran's claims have informed VA that 
they are unable to conduct meaningful research in the absence 
of detailed information.  At a minimum the veteran must 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month time period) of the incident and the unit of assignment 
at the time the stressful event occurred.  

While the veteran did appear for his scheduled VA examination 
in August 2006, he did not respond to any of the other 
requests for information listed in the January 2005 letter to 
the veteran.  It is the responsibility of veterans to 
cooperate with VA. See Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In 
this case where VA has been unable to locate or obtain either 
the veteran's service medical records or service personnel 
records it is imperative that the veteran provide as many 
details and facts as possible.  

As was set out in the May 2005 remand, extensive efforts have 
been made to obtain the veteran's service records.  Although 
the initial request for the veteran's service records in 
February 2003 included a request for his service medical 
records subsequent requests were limited to asking for his 
service personnel records.  In December 2005 VA received a 
copy of the veteran's DD 214 from a request to code 11 for 
the veteran's entire service personnel file.  That is the 
code for the Department of Veterans Affairs Records 
Management Center.  The Board notes that the archiving 
facilities have recently been reorganized and renamed.  As 
the most recent request to Code 11 did not include a request 
for service medical records and no previous request has been 
made, an additional request for the veteran's service medical 
records should be made to Department of Veterans Affairs 
Records Management Center (Code 11).  38 C.F.R. 
§ 3.159(c)(2)(2006).  

Accordingly, the case is REMANDED for the following actions:

1.  VA should forward a VA Form 21-087a, 
Statement in Support of Claim for Service 
Connection for Post-Traumatic Stress 
Disorder (PTSD) Secondary to Personal 
Trauma to the veteran to solicit details 
of his claimed in-service stressors.  
This should include the location where 
the incident took place, the approximate 
date (within a two month time period) of 
the incident and the unit of assignment 
at the time the stressful event occurred, 
and the full names of any other 
individuals involved or who witnessed the 
event.  The veteran should be informed 
that failure to provide sufficient 
details may result in his claimed in-
service stressors being unverifiable and 
his claim being denied.  If the veteran 
fails to respond or submits insufficient 
evidence to provide a basis of research, 
VA shall make a formal finding as 
instructed in M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section D.16.  

2.  VA should write the veteran a letter 
outlining the alternative sources of 
evidence which the veteran may submit to 
verify his claimed in-service stressor.  

3.  If the veteran submits additional 
details of his claimed in-service 
stressors including the location where 
the incident took place, the approximate 
date (within a two month time period) of 
the incident and the unit of assignment 
at the time the stressful event occurred, 
VA should assemble a written statement 
outlining his claimed in-service 
stressors and request verification 
through official sources.  

4.  VA should make an additional request 
for the veteran's service medical records 
to the Department of Veterans Affairs 
Records Management Center (Code 11).  

5.  The veteran should be afforded a VA 
examination to determine whether he has 
GERD, and if so, whether is at least as 
likely related to or had its onset during 
service.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should express his or her conclusion in a 
legible report.

6.  The veteran's claims should then be 
readjudicated.  If the benefits sought on 
appeal remain denied, he and his 
representative must be provided a 
supplemental statement of the case and be 
given opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

